Citation Nr: 0718033	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-01 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a certificate of eligibility for specially 
adapted housing or a certificate of eligibility for a special 
home adaptation grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION
 
This case comes before the Board of Veterans' Appeals (the 
Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(the RO).  

Procedural history

In the June 2003 rating decision, entitlement to a 
certificate of eligibility for specially adapted housing or a 
certificate of eligibility for a special home adaptation 
grant was denied.  The veteran perfected an appeal of that 
denial.

In his December 2005 substantive appeal [VA Form 9], the 
veteran provided three responses as to whether he wanted a 
hearing - desiring no hearing, desiring a Central Office 
Board hearing, and desiring a Travel Board hearing.  A 
January 2005 report of contact reflects that the veteran no 
longer wanted a Board hearing.  Therefore, no further 
development with regard to a hearing is necessary.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are the 
following: major depression, rated as 70 percent disabling; 
irritable bowel syndrome, rated as 10 percent disabling; 
Haglund's deformity, postoperative Morton's neuroma, Morton's 
toe, and pes planus, bilaterally, rated as 10 percent 
disabling; postoperative residuals of excised ganglion cyst 
of the right wrist, rated as 10 percent disabling; headaches, 
rated as zero percent disabling; and hemorrhoids, rated as 
zero percent disabling.  The veteran has been rated as 
totally disabled for compensation purposes based on 
individual unemployability (TDIU).

2.  The veteran is not blind in either eye, does not have 
anatomical loss or loss of use of either of the hands, and 
does not have anatomical loss or loss of use of either leg 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or wheelchair, due to a service-connected 
disability.


CONCLUSION OF LAW

The basic eligibility requirements for a certificate for 
specially adapted housing or a certificate for a special home 
adaptation grant have not established.  38 U.S.C.A. § 2101 
(West 2002); 38 C.F.R. §§ 3.809, 3.809a (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to a certificate of 
eligibility for specially adapted housing or a certificate of 
eligibility for a special home adaptation grant.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in 
December 2005, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, in the VCAA 
letter, the veteran was advised of what the evidence must 
show to establish entitlement to a certificate of eligibility 
for specially adapted housing or a certificate of eligibility 
for a special home adaptation grant.  The veteran was 
informed of the information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the claim.  

As for the evidence to be provided by the veteran, he was 
specifically advised to send any treatment records pertinent 
to his claimed conditions, especially those which are recent 
(within the last 12 months) and to submit VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his claimed disabilities.

In the VCAA letter, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the VCAA letter, the RO specifically informed the veteran 
to submit any evidence in his possession that pertained to 
his claim, to include any treatment records pertinent to his 
claimed conditions, especially those which are recent (within 
the last 12 months).  The VCAA letter thus complied with the 
"give us everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letter informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was adjudicated by the RO in the June 
2003 rating decision, prior to the December 2005 VCAA letter.  
However, the veteran's claim was readjudicated following the 
issuance of the VCAA letter, and after that the veteran was 
allowed the opportunity to present evidence and argument in 
response.  See Supplemental Statement of the Case (SSOC) 
issued in March 2006.  Therefore, the essential fairness of 
the adjudication was not affected.  The Board accordingly 
finds that there is no prejudice to the veteran in the timing 
of the VCAA notice with regard to four elements in 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1).  Sanders v. 
Nicholson, No. 06-7001 (U.S. Fed. Cir. May 16, 2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to this 
claim because service connection has already been granted for 
the disabilities that underlie the claim.  

As explained above, the veteran has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to current level of disability in the December 2005 VCAA 
letter.  As for the timing of the notice of the fourth 
element in Dingess/Hartman, the Board again notes that the 
veteran's claim was readjudicated following the issuance of 
the VCAA letter, and after that the veteran was allowed the 
opportunity to present evidence and argument in response.  
See the SSOC issued in March 2006.  Therefore, the essential 
fairness of the adjudication was not affected.  The Board 
accordingly finds that there is no prejudice to the veteran 
in the timing of the VCAA notice as to the fourth element in 
Dingess/Hartman.  Sanders, supra.

As for element (5), effective date, the Board notes that the 
RO did not address this element in a VCAA letter.  However, 
the essential fairness of the adjudication was not affected 
since the benefit had not been granted.  The Board 
accordingly finds that there is no prejudice to the veteran 
in the lack of the VCAA notice via a letter as to element (5) 
in Dingess/Hartman.  See Sanders, supra.  In any event, 
because the Board concludes below that the claim on appeal is 
being denied, any question as to an effective date to be 
assigned is rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue on its merits.  It is clear that the 
veteran is amply aware of his responsibilities and those of 
VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
The evidence of record includes service medical records, VA 
and private medical records, and a report of a VA 
examination.  The Board finds that all relevant evidence 
necessary for an equitable resolution of this issue has been 
identified and obtained, to the extent necessary.

In his December 2003 Notice of Disagreement, the veteran 
indicated that he received medical private treatment and 
requested that the RO obtain those records.  As noted above, 
in December 2005 the RO sent the veteran a VCAA letter in 
which it was requested that he submit VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his claimed disabilities.  The veteran did not 
respond to that letter, and he has not since authorized the 
release of any private medical records.

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes that in light of the veteran's 
disinclination to fully cooperate with the process, all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that any 
further attempts to assist the veteran in developing his 
claim would result in needless delay, and are thus 
unwarranted.

The Board notes that the latest VA examination was completed 
in May 2002.  The Court has held that where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992). 

 Here, the veteran and his representative have not in fact 
made any contentions to the effect that that the VA 
examination report is old to serve as competent evidence to 
adjudicate the claim.  The Board itself does not believe that 
the medical evidence of record in this case is stale.  There 
appears to be ample medical evidence already of record, 
specifically VA treatment records from 2004; none of this 
evidence even hints at a change in any of the veteran's 
service-connected disabilities since May 2002.  There has 
been submitted no competent medical evidence by or on behalf 
of the veteran showing a change in his disabilities, to 
include his bilateral foot disability, nor has the veteran or 
his representative even alleged that his bilateral foot 
disability has worsened.  Another VA examination is not 
warranted based on the mere passage of time. See Palczewski 
v. Nicholson, 
No. 04-1001 (U.S. Vet. App. Apr. 27, 2007).  See also Counts 
v. Brown, 6 Vet. App. 473, 478-9 (1994); Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) [VA's duty to assist is not a 
license for a "fishing expedition"].  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  He has retained the services of a 
representative, who has provided argument on his behalf.  As 
noted in the Introduction, the veteran in January 2005 
indicated that he did not desire a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Eligibility for financial assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a)

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who 
served on active duty after April 20, 1898, and is receiving 
compensation for permanent and total service-connected 
disability due to (1) the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (2) blindness 
in both eyes, having only light perception, plus, the 
anatomical loss or loss of use of one lower extremity, or (3) 
the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (4) the loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  38 U.S.C.A. § 2101 (West 2002); 38 
C.F.R. § 3.809(a)-(b) (2006).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  See also 38 C.F.R. § 4.63 (2006).

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, complete ankylosis of two major joints of an 
extremity, shortening of the lower extremity of 3 1/2 inches 
or more, and complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot-drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of that nerve.  See also 38 C.F.R. 
§ 4.63 (2006).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joint.  See 38 C.F.R. § 4.45 (2006).

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court 
stated that the relevant inquiry concerning loss of use is 
not whether amputation is warranted but whether the claimant 
has had effective function remaining other than that which 
would be equally well served by an amputation with use of a 
suitable prosthetic appliance.  The Court also stated that in 
accordance with 38 C.F.R. § 4.40, the Board is required to 
consider the impact of pain in making its decision and to 
articulate how pain on use was factored into its decision.

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide 
examples and not an exclusive list of manifestations of loss 
of use of a foot or hand.  It is not expected, especially 
with the more fully described grades of disabilities, that 
all cases will show all the findings specified; findings 
sufficiently characteristic to identify the disease and the 
disability therefrom are sufficient; and above all, a 
coordination of rating with impairment of function will be 
expected in all cases.  See 38 C.F.R. § 4.21 (2006) 
[application of rating schedule]; see also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d) (2006).

Eligibility for assistance in acquiring a special home 
adaptation grant under 38 U.S.C.A. § 2101(b)

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issued to a veteran who 
served after April 20, 1898; is not entitled to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809 and has not previously 
received assistance in acquiring specially adaptive housing 
under 38 U.S.C.A. § 2101(a); and is entitled to compensation 
for permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands. 38 C.F.R. § 3.809a (a), (b) (2006).

38 C.F.R. § 3.809a provides that a veteran who first 
establishes entitlement under this section and who later 
becomes eligible for a certificate of eligibility under 38 
C.F.R. § 3.809 may be issued a certificate of eligibility 
under § 3.809.  However, no particular type of adaptation, 
improvement, or structural alteration may be provided to a 
veteran more than once.

Analysis

The veteran's service-connected disabilities are the 
following: major depression, rated as 70 percent disabling; 
irritable bowel syndrome, rated as 10 percent disabling; 
Haglund's deformity, postoperative Morton's neuroma, Morton's 
toe, and pes planus, bilaterally, rated as 10 percent 
disabling; postoperative residuals of excised ganglion cyst 
of the right wrist, rated as 10 percent disabling; headaches, 
rated as zero percent disabling; and hemorrhoids, rated as 
zero percent disabling.  The veteran has been rated as 
totally disabled for compensation purposes based on 
individual unemployability (TDIU).

It is clear from the veteran's presentation that his focus is 
on disability caused by the service-connected bilateral foot 
disability.  A review of the veteran's claims folder 
indicates that the remaining service-connected disabilities 
have little or no impact on the matter before the Board, 
which in essence concern ambulation.  The veteran himself 
does not appear to contend that the other service-connected 
disabilities are relevant to the outcome of this case.

Specially adapted housing

As has been discussed in the law and regulations section 
above, a certificate of eligibility for assistance in 
acquiring specially adapted housing may be awarded to a 
veteran who is receiving compensation for permanent and total 
service-connected disability due to (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or (2) blindness in both eyes, having only light 
perception, plus, the anatomical loss or loss of use of one 
lower extremity, or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  See 
38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809 (2006).

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met].

The veteran is not blind, and he does not contend otherwise.  
As for loss of use of an upper extremity, the veteran did not 
expressly allege that he has such loss of use.  However, his 
representative in an April 2007 appellant's brief asserted 
that the veteran had loss of use of the left upper extremity.  
See April 2007 appellant's brief, page 2.  The reasons for 
this assertion are obscure.  In this regard, there is no 
medical evidence showing loss of use of the left upper 
extremity, much less loss of use of the left upper extremity 
due to a service-connected disability.  At the May 2002 VA 
examination, the veteran had full apposition of all his 
fingers and full grip ability.  Strength was 5/5 bilaterally.  

The Board also observes in passing that there is also no 
medical evidence showing loss of use of the right upper 
extremity.  Diagnoses include right wrist ganglion cyst 
excision with present scar and without tenderness, keloid 
formation, or loss of motion.

Thus, bases (2) and (4) are clearly not for consideration.  
See 38 C.F.R. 
§ 3.809(b)(2), (4) (2006).

The veteran contends that specially adapted housing or a 
certificate of eligibility for a special home adaptation 
grant is warranted because of nerve and pain problems and 
balance problems, which presumably affect ambulation.  He is 
therefore contending that bases (1) and (3), both of which 
require that locomotion be precluded due to service-connected 
disability, allow for the grant of his claim. 

The veteran has not lost either leg.  He contends that he has 
effectively lost the use of both legs.  As noted in the 
relevant law and regulations section above, to otherwise 
qualify for financial assistance in acquiring specially 
adapted housing, loss of use of both lower extremities, such 
as to preclude locomotion; or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion, must be demonstrated.  See 38 
C.F.R. § 3.809(b)(1), (3) (2006).

The medical and other evidence of record does not show loss 
of use of either lower extremity.  As has been discussed in 
the law and regulations section above, loss of use of the 
lower extremities is found in situations in which the regular 
and constant use of a wheelchair, braces, crutches or canes 
as a normal mode of locomotion is required.  In this case, 
there is no evidence that the veteran uses a wheelchair, 
braces, crutches, or canes as a normal mode of locomotion, 
much less on a regular and constant basis.  

The report of the May 2002 VA examination shows that while he 
told the VA examiner that he could at most walk 50 feet, the 
veteran by his own report used no supportive devices other 
than bilateral orthotics.  The examiner noted that the 
veteran's orthotics were in fact not present in his shoes 
that day and that there was no abnormality of his gait.  

VA treatment records from 2004 show that the veteran 
complains of radiating pain and muscle weakness in the lower 
extremities.  However, these complaints were not attributed 
to his service-connected bilateral foot disability.  Rather, 
a diagnosis of degenerative disc disease of the lumbar spine 
consistent with his complaints of low back pain was noted.  
Moreover, these treatment records do not reflect the use of a 
wheelchair, braces, crutches or canes.  

Thus, locomotion is not "precluded" without use of an 
assistive device such as a wheelchair, braces, crutches or 
canes. Indeed, the medical evidence indicates that the 
veteran's gait is normal.    

With respect to the veteran's contentions concerning 
dizziness or loss of balance, there is no competent medical 
evidence that such disability exists.  Even if the disability 
did exist, it is not service connected.  In any event, since 
locomotion is not precluded in either extremity, the matter 
of alleged residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion is moot.

In short, for reasons expressed above the Board has concluded 
that the level of disability that has been demonstrated due 
to the service-connected disabilities does not approximate 
loss of use of the lower extremities.  Therefore, the Board 
concludes that the veteran does not meet any of the basic 
eligibility requirements for entitlement to a certificate for 
specially adapted housing under 38 U.S.C.A. 
§ 2101(a) and 38 C.F.R. § 3.809.   Because the requirements 
of law are not met, the veteran's claim is denied.

Home adaptation grant

The veteran is also not eligible for a special home 
adaptation grant under 38 U.S.C.A. § 2101(b).  Eligibility 
for such a grant requires blindness in both eyes with 5/200 
visual acuity or less, or the anatomical loss or loss of use 
of both hands.  See 38 C.F.R. § 3.809a (b) (2006).  In the 
instant case, there is no evidence that the veteran is blind, 
and he does not contend as much.  Moreover, as noted above, 
he has not lost the use of either hand.  The veteran is 
therefore not eligible for a special home adaptation grant.  
Accordingly, this claim is also denied.


ORDER

Entitlement to a certificate for specially adapted housing or 
a certificate for a special home adaptation grant is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


